Name: Commission Regulation (EEC) No 2139/84 of 25 July 1984 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 7. 84 Official Journal of the European Communities No L 196/27 COMMISSION REGULATION (EEC) No 2139/84 of 25 July 1984 fixing the import levies on frozen sheepmeat and goatmeat quotations and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 871 /84 (2), and in particular the first paragraph of Article 1 1 thereof, Whereas the import levies on frozen sheepmeat and goatmeat were fixed by Regulation (EEC) No 1785/84 0 ; Whereas it follows from applying the detailed rules contained - in Regulation (EEC) No 1785/84 to the HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 6 August 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 July 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183, 16 . 7. 1980, p. 1 . (2) OJ No L 90, 1 . 4. 1984, p. 35 . (3) OJ No L 167, 27. 6 . 1984, p. 30 . No L 196/28 Official Journal of the European Communities 26 . 7 . 84 ANNEX to the Commission Regulation of 25 July 1984 fixing the import levies on frozen sheepmeat and goatmeat (ECU/100 kg) CCT heading No Week No 19 from 6 to 12 August 1984 (') Week No 20 from 1 3 to 19 August 1984 (') Week No 21 from 20 to 26 August 1984 0 Week No 22 from 27 August to 2 September 1 984 (') 02.01 A IV b) 1 69,510 69,510 69,510 69,510 2 48,657 48,657 48,657 48,657 3 76,461 76,461 76,461 76,461 4 90,363 90,363 90,363 90,363 5 aa) 90,363 90,363 90,363 90,363 bb) 1 26,508 126,508 126,508 1 26,508 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 3019/81 , (EEC) No 1985/82 and (EEC) No 876/ 84 and Commission Regulation ( EEC) No 19/82 .